DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Yoshida; Ichiro, US 20070094618 A1].

Regarding claim 1:
	Yoshida discloses:
1. A digital-pointer interaction system (1) [Yoshida: Fig.1: navigation system 1], comprising: 
a display apparatus (200) [Yoshida: Fig.1: display unit 4];	
 a host (100) [Yoshida: Fig.1: control unit 2, controller manager 5, and cursor icon storage 6; Examiner: The combination of control unit 2, controller manager 5, and cursor icon storage 6 is construed as the claimed “host”.], configured to play a display screen (410) [Yoshida: Figs.3A-C, 6A-C, 7A-C, 8A-C, and/or 10A-B.] on the display apparatus (200) [Yoshida: Fig.1: display unit 4; ¶ 0029: “The control unit 2 controls retrieval of the cursor icons from the cursor icon storage 6 and also controls display of the cursor icons on the display unit 4”], and execute a digital-pointer application (141) [Yoshida: ¶ 0027: “The control unit 2 controls overall operations of the navigation system 1”; ¶ 0029: “The control unit 2 controls retrieval of the cursor icons from the cursor icon storage 6 and also controls display of the cursor icons on the display unit 4”; Examiner: The display of the cursor icons on the display screen as shown in at least Figs.3A-C is necessarily based on a software application or code executed by the control unit and thereby this is construed as the claimed “digital-pointer application”.];	
 a wireless receiving device (30) [Yoshida: Fig.1: communication unit 3], electrically connected to the host (100) [Yoshida: Fig.1: control unit 2, controller manager 5, and cursor icon storage 6; Examiner: The combination of control unit 2, controller manager 5, and cursor icon storage 6 is construed as the claimed “host”; Examiner. As shown in Fig.1, the communication unit 3 is connected to the control unit 2]; and 
a plurality of wireless pointer devices (32A-32C) [Yoshida: Fig.1: portable controllers 7A-7n], connected to the wireless receiving device (30) [Yoshida: Fig.1; ¶ 0027: “The communication unit 3 communicates with portable controllers 7a to 7n”];	
 	wherein the digital-pointer application (141) [Yoshida: ¶ 0027: “The control unit 2 controls overall operations of the navigation system 1”; ¶ 0029: “The control unit 2 controls retrieval of the cursor icons from the cursor icon storage 6 and also controls display of the cursor icons on the display unit 4”; Examiner: The display of the cursor icons on the display screen as shown in at least Figs.3A-C is necessarily based on a software application or code executed by the control unit and thereby this is construed as the claimed “digital-pointer application”.] renders a plurality of pointer cursors (400A-C) [Yoshida: Figs.3A-B] on the display screen (410) [Yoshida; ¶ 0033: “FIGS. 3A to 3C show illustrations of multiple cursors displayed on a screen of the display unit 4 of the multiple cursor system”] according to a number of wireless pointer devices (32A-32C) connected to the wireless receiving device (30) [Yoshida: Fig.2; Figs.3A-B; ¶ 0029: “. The control unit 2 controls retrieval of the cursor icons from the cursor icon storage 6 and also controls display of the cursor icons on the display unit 4. The cursor icons in the cursor icon storage 6 for representing the portable controllers 7a to 7n are respectively different from each other.”; ¶ 0034: “The control unit 2 controls the operation sequences described above with each of the portable controllers 7a to 7c held by the users A, B and C for displaying cursor icons on the display unit 4. In this case, the cursor icon in an arrow shape corresponds to the portable controller 7a held by the user A as shown in FIG. 3A, the cursor icon in a rocket shape corresponds to the portable controller 7b held by the user B, and the cursor icon in a lightning shape corresponds to the portable controller 7c held by the user C”], and wireless pointer devices (32A-32C) correspond to the pointer cursors (400A-C) [Yoshida: Figs.2 and 3A-C; ¶ 0032: “The control unit 2 analyzes the response signal received by the communication unit 3 upon receiving a detection signal sent from the communication unit 3 to the control unit 2, and recognizes the portable controllers 7a to 7c that responded to the polling signal. Then, the control unit 2 outputs a registration instruction signal to the controller manager 5 for registering established communication links with the portable controllers 7a to 7c. Then, the control unit 2 outputs a retrieval instruction signal to the cursor icon storage 6 for retrieving cursor icons that correspond to the portable controllers 7a to 7c having established communication links. Then, the control unit 2 outputs a display instruction signal to the display unit 4 for displaying the cursor icons upon receiving a retrieval response signal from the cursor icon storage 6”; ¶ 0034: “The control unit 2 controls the operation sequences described above with each of the portable controllers 7a to 7c held by the users A, B and C for displaying cursor icons on the display unit 4. In this case, the cursor icon in an arrow shape corresponds to the portable controller 7a held by the user A as shown in FIG. 3A, the cursor icon in a rocket shape corresponds to the portable controller 7b held by the user B, and the cursor icon in a lightning shape corresponds to the portable controller 7c held by the user C”], 	
wherein each wireless pointer device [Yoshida: Fig.1: portable controllers 7A-7n] periodically emits an indication signal to the wireless receiving device (30) [Yoshida: Fig.2; ¶ 0031: “The portable controllers 7a to 7c respond to the polling signal by transmitting a response signal in response to the polling signal when the portable controllers 7a to 7c exist within a communication range of the polling signal (e.g., in the room of the vehicle)”], and the wireless receiving device (30) [Yoshida: Fig.1: communication unit 3] transmits the indication signal to the host (100) [Yoshida: ¶ 0032: “The control unit 2 analyzes the response signal received by the communication unit 3 upon receiving a detection signal sent from the communication unit 3 to the control unit 2, and recognizes the portable controllers 7a to 7c that responded to the polling signal”], 	
wherein the indication signal comprises displacement information for each wireless pointer device [Yoshida: ¶ 0035: “The control unit 2 also controls representation of the cursor icons on the display unit 4 in response to the movement and/or the cursor operation on the portable controllers 7a to 7c”], 	wherein the digital-pointer application (141) controls movement of each pointer cursor on the display screen (410) according to the displacement information of each wireless pointer device [Yoshida: ¶ 0035: “The control unit 2 also controls representation of the cursor icons on the display unit 4 in response to the movement and/or the cursor operation on the portable controllers 7a to 7c”; ¶ 0037: “Further, the movement of the cursor on the portable controller side is reflected on the movement of the cursor icon on the display unit 4 as shown in FIG. 3C. For example, when the user A moves the cursor from left to right on the portable controller 7a by rotating a track ball to the right or by pressing a right arrow button, the control unit 2 controls the movement of the cursor icon on the display unit 4 in proportion to the movement of the cursor on the controller 7a upon detecting the operation on the track ball or on the right arrow button. In this manner, each of the users A to C can operate the cursor icon by operating the portable controller 7a, 7b or 7c”].

Regarding claim 11:
	Yoshida discloses:
11. A method of digital-pointer interaction, for use in a digital-pointer interaction system (1) [Yoshida: Fig.1: navigation system 1], 	
wherein the digital-pointer interaction system (1) [Yoshida: Fig.1: navigation system 1] comprises a display apparatus (200) [Yoshida: Fig.1: display unit 4], a host (100) [Yoshida: Fig.1: control unit 2, controller manager 5, and cursor icon storage 6; Examiner: The combination of control unit 2, controller manager 5, and cursor icon storage 6 is construed as the claimed “host”.], a wireless receiving device (30) [Yoshida: Fig.1: communication unit 3], and a plurality of wireless pointer devices (32A-32C) [Yoshida: Fig.1: portable controllers 7A-7n], and the wireless receiving device (30) [Yoshida: Fig.1: communication unit 3], is electrically connected to the host (100) [Yoshida: Fig.1: control unit 2, controller manager 5, and cursor icon storage 6; Examiner: The combination of control unit 2, controller manager 5, and cursor icon storage 6 is construed as the claimed “host”; Examiner. As shown in Fig.1, the communication unit 3 is connected to the control unit 2], and the host (100) [Yoshida: Fig.1: control unit 2, controller manager 5, and cursor icon storage 6; Examiner: The combination of control unit 2, controller manager 5, and cursor icon storage 6 is construed as the claimed “host”.] plays a display screen (410) [Yoshida: Figs.3A-C, 6A-C, 7A-C, 8A-C, and/or 10A-B.] on the display apparatus (200) [Yoshida: Fig.1: display unit 4; ¶ 0029: “The control unit 2 controls retrieval of the cursor icons from the cursor icon storage 6 and also controls display of the cursor icons on the display unit 4”], the method comprising: 
connecting the wireless pointer devices (32A-32C) [Yoshida: Fig.1: portable controllers 7A-7n] to the wireless receiving device (30) [Yoshida: Fig.1; ¶ 0027: “The communication unit 3 communicates with portable controllers 7a to 7n”];	
 utilizing the host (100) to render a plurality of pointer cursors (400A-C) on the display screen (410) [Yoshida: ¶ 0027: “The control unit 2 controls overall operations of the navigation system 1”; ¶ 0029: “The control unit 2 controls retrieval of the cursor icons from the cursor icon storage 6 and also controls display of the cursor icons on the display unit 4”] according to a number of wireless pointer devices (32A-32C) connected to the wireless receiving device (30) [Yoshida: Fig.2; Figs.3A-B; ¶ 0029: “. The control unit 2 controls retrieval of the cursor icons from the cursor icon storage 6 and also controls display of the cursor icons on the display unit 4. The cursor icons in the cursor icon storage 6 for representing the portable controllers 7a to 7n are respectively different from each other.”; ¶ 0034: “The control unit 2 controls the operation sequences described above with each of the portable controllers 7a to 7c held by the users A, B and C for displaying cursor icons on the display unit 4. In this case, the cursor icon in an arrow shape corresponds to the portable controller 7a held by the user A as shown in FIG. 3A, the cursor icon in a rocket shape corresponds to the portable controller 7b held by the user B, and the cursor icon in a lightning shape corresponds to the portable controller 7c held by the user C”], 
wherein the wireless pointer devices (32A-32C) correspond to the pointer cursors (400A-C) [Yoshida: Figs.2 and 3A-C; ¶ 0032: “The control unit 2 analyzes the response signal received by the communication unit 3 upon receiving a detection signal sent from the communication unit 3 to the control unit 2, and recognizes the portable controllers 7a to 7c that responded to the polling signal. Then, the control unit 2 outputs a registration instruction signal to the controller manager 5 for registering established communication links with the portable controllers 7a to 7c. Then, the control unit 2 outputs a retrieval instruction signal to the cursor icon storage 6 for retrieving cursor icons that correspond to the portable controllers 7a to 7c having established communication links. Then, the control unit 2 outputs a display instruction signal to the display unit 4 for displaying the cursor icons upon receiving a retrieval response signal from the cursor icon storage 6”; ¶ 0034: “The control unit 2 controls the operation sequences described above with each of the portable controllers 7a to 7c held by the users A, B and C for displaying cursor icons on the display unit 4. In this case, the cursor icon in an arrow shape corresponds to the portable controller 7a held by the user A as shown in FIG. 3A, the cursor icon in a rocket shape corresponds to the portable controller 7b held by the user B, and the cursor icon in a lightning shape corresponds to the portable controller 7c held by the user C”];	
 utilizing each wireless pointer device [Yoshida: Fig.1: portable controllers 7A-7n] to periodically emit an indication signal to the wireless receiving device (30) [Yoshida: Fig.2; ¶ 0031: “The portable controllers 7a to 7c respond to the polling signal by transmitting a response signal in response to the polling signal when the portable controllers 7a to 7c exist within a communication range of the polling signal (e.g., in the room of the vehicle)”], 	
wherein the indication signal comprises displacement information for each wireless pointer device [Yoshida: ¶ 0035: “The control unit 2 also controls representation of the cursor icons on the display unit 4 in response to the movement and/or the cursor operation on the portable controllers 7a to 7c”];	
 utilizing the wireless receiving device (30) to transmit the indication signal to the host (100) [Yoshida: ¶ 0032: “The control unit 2 analyzes the response signal received by the communication unit 3 upon receiving a detection signal sent from the communication unit 3 to the control unit 2, and recognizes the portable controllers 7a to 7c that responded to the polling signal”];	
 and utilizing the host (100) to control movement of each pointer cursor according to the displacement information of each wireless pointer device [Yoshida: ¶ 0035: “The control unit 2 also controls representation of the cursor icons on the display unit 4 in response to the movement and/or the cursor operation on the portable controllers 7a to 7c”; ¶ 0037: “Further, the movement of the cursor on the portable controller side is reflected on the movement of the cursor icon on the display unit 4 as shown in FIG. 3C. For example, when the user A moves the cursor from left to right on the portable controller 7a by rotating a track ball to the right or by pressing a right arrow button, the control unit 2 controls the movement of the cursor icon on the display unit 4 in proportion to the movement of the cursor on the controller 7a upon detecting the operation on the track ball or on the right arrow button. In this manner, each of the users A to C can operate the cursor icon by operating the portable controller 7a, 7b or 7c”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Yoshida; Ichiro, US 20070094618 A1].

Regarding claim 2:
	Yoshida discloses:
2. The digital-pointer interaction system (1) as claimed in claim 1.
	However, Yoshida does not expressly disclose:
wherein the wireless receiving device (30) and the wireless pointer devices (32A-32C) are connected using the BLE (Bluetooth Low Energy) protocol, and the wireless receiving device (30) designates the wireless pointer devices (32A-32C) as a plurality of BLE beacons.
	The Examiner takes official notices that establishing wireless connection between devices via BLE protocol is old and well known in the art. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted  Yoshida wireless connection protocol with a BLE protocol to yield the predictable result of connecting wirelessly and gaining the well-known advantage of lower power consumption of BLE protocols over other types of old wireless protocols such as Bluetooth.   
For documentary evidence refer to paragraphs 0085, 0182-0183 of [Moon; Choon-Kyoung et al., US 20190060742 A1].

Regarding claim 12:
	The limitations of claim 12 have been addressed in the discussion of claim 2 above.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Yoshida; Ichiro, US 20070094618 A1] in view of [Huang; Hsien- Chang, US 20140168079 A1].

Regarding claim 7:
	Yoshida discloses:
7. The digital-pointer interaction system (1) as claimed in claim 1.
	However, Yoshida does not expressly disclose:
wherein each wireless pointer device comprises a wireless emitter and a motion sensor, and the motion sensor detects acceleration and angular speed of each wireless pointer device, and the displacement information of each wireless pointer device comprises the acceleration and angular speed of each wireless pointer device.
	Huang discloses:
wherein each wireless pointer device [Huang: Fig.1: cursor control system 1] comprises a wireless emitter [Huang: Fig.1; transmission module; ¶ 0018: “wherein the transmission module can be in a cable or wireless transmission mode and the wireless transmission mode can be in a Bluetooth or infrared transmission mode”] and a motion sensor [Huang: Fig.1: sensing module 10], and the motion sensor detects acceleration [Huang: Fig.1: acceleration sensing unit 12] and angular speed [Huang: Fig.1: direction sensing unit 11] of each wireless pointer device [Huang: ¶ 0015: “The sensing module 10 includes a direction sensing unit 11 and an acceleration sensing unit 12, wherein the direction sensing unit 11 can be a gyroscope, a G sensor, a magnetic sensor or an infrared sensor for detecting a user's hand movement to generate an angular speed sensing signal, and the acceleration sensing unit 12 can be a single axis accelerometer or a multi-axis accelerometer, for detecting a user's hand movement to generate an acceleration sensing signal”], and the displacement information of each wireless pointer device comprises the acceleration and angular speed of each wireless pointer device [Huang: Fig.3: ¶ 0020: “With reference to FIG. 3 for the use of the cursor control system of the present invention, the user can hold the remote control body 50 by a hand to control a specific position of a cursor 61 on a display screen 60. When the user performs an inertial motion such as a wrist movement, the remote control body 50 is moved. Now, the angular speed sensing signal and acceleration sensing signal are detected by the direction sensing unit 11 and the acceleration sensing unit 12 of the sensing module respectively, and the sensing signal is processed and converted into a cursor position signal by the signal processing module 30, and then the cursor position signal is outputted by the transmission module 40, so as to point at the cursor 61 displayed on the display screen 60 for a control, and the cursor 61 is moved from the position of Point A to the position of Point B on the display screen 60.”]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Huang in the invention of Yoshida to yield the predictable result of moving a cursor based on acceleration and angular speed of the wireless pointer device and thereby improving the precision of the cursor.

Regarding claim 17:
	The limitations of claim 17 have been addressed in the discussion of claim 7 above.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Yoshida; Ichiro, US 20070094618 A1] in view of [Yamamoto; Kazuyuki et al., US 20090309830 A1].

Regarding claim 8:
	Yoshida discloses:
8. The digital-pointer interaction system (1) as claimed in claim 1.
	However, Yoshida does not expressly disclose:
wherein the digital- pointer application executed by the host (100) calculates displacement of each pointer cursor according to the acceleration and angular speed in the displacement information of each wireless pointer device, and control the movement of each pointer cursor according to the displacement of each pointer cursor.
	Yamamoto discloses:
wherein the digital- pointer application executed by the host (100) calculates displacement of each pointer cursor according to the acceleration and angular speed in the displacement information of each wireless pointer device, and control the movement of each pointer cursor according to the displacement of each pointer cursor [Yamamoto: ¶ 0198: “In addition to those various programs, the memory stores in particular a program for calculating the velocity values (corresponding displacement amounts) based on the acceleration values (a.sub.x, a.sub.y) detected by the acceleration sensors and a program for changing the movement amounts of the pointer 2 in accordance with each of the regions sectioning the screen (image) (see FIG. 32)”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Yamamoto in the invention of Yoshida to yield the predictable result of calculating the displacement of the pointer cursor via application software and thereby gaining the advantage of facilitating programmability to the displacement of the pointer cursor.      

Regarding claim 18:
	The limitations of claim 18 have been addressed in the discussion of claim 8 above.

Claim(s) 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Yoshida; Ichiro, US 20070094618 A1] in view of [Karroumi; Mohamed et al.; US 20130091583 A1].

Regarding claim 9:
	Yoshida discloses:
9. The digital-pointer interaction system (1) as claimed in claim 1.
	However, Yoshida does not expressly disclose:
wherein each pointer cursor is different from a cursor of an operating system executed by the host (100).
	Karroumi discloses:
wherein each pointer cursor is different from a cursor of an operating system executed by the host (100) [Karroumi: ¶ 0053: “According to a second embodiment, the application uses its own icon that may be different to that of the cursor of the operating system”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Karroumi in the invention of Yoshida to yield the predictable result of enabling a user to distinguish the pointer cursor of the operating system from any other pointer cursor.    

Regarding claim 10:
	Yoshida disloses:
10. The digital-pointer interaction system (1) as claimed in claim 1.
	However, Yoshida does not expressly disclose:
wherein one of the pointer cursors (400A-C) is a cursor of an operating system executed by the host (100), and other pointer cursors (400A-C) are different than a cursor of the operating system.
	Karroumi discloses:
wherein one of the pointer cursors (400A-C) is a cursor of an operating system executed by the host (100), and other pointer cursors (400A-C) are different than a cursor of the operating system [Karroumi: ¶ 0053: “According to a second embodiment, the application uses its own icon that may be different to that of the cursor of the operating system”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Karroumi in the invention of Yoshida to yield the predictable result of enabling a user to distinguish the pointer cursor of the operating system from any other pointer cursor.    

Regarding claim 19:
	The limitations of claim 19 have been addressed in the discussion of claim 9 above.

Regarding claim 20:
	The limitations of claim 20 have been addressed in the discussion of claim 10 above.

Allowable Subject Matter
Claim(s) 3-6 and 13-16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 3:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein in response to the wireless receiving device (30) determining that a device identifier of a specific wireless pointer device in the wireless pointer devices (32A-32C) is the same as a predetermined device identifier, the wireless receiving device (30) automatically builds a BLE connection to the specific wireless pointer device", in combination with the other recited claim features.

Regarding claim 4:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein a connection interval set by each wireless pointer device is the same, and the wireless receiving device (30) sets its scanning interval to be equal to the connection interval set by each wireless pointer device", in combination with the other recited claim features.

	
Regarding claims 5-6:
	Claims 5-6 depend on claim 4 and are found allowable for at least the same reason as discussed above.

Regarding claim 13:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the step of connecting the wireless pointer devices (32A-32C) to the wireless receiving device (30) comprises: in response to the wireless receiving device (30) determining that a device identifier of a specific wireless pointer device in the wireless pointer devices (32A-32C) is the same as a predetermined device identifier, utilizing the wireless receiving device (30) to automatically build a BLE connection to the specific wireless pointer device", in combination with the other recited claim features.

Regarding claim 14:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein a connection interval set by each wireless pointer device is the same, and the method further comprises: utilizing the wireless receiving device (30) to set its scanning interval to be equal to the connection interval set by each wireless pointer device", in combination with the other recited claim features.

	
Regarding claims 15-16:
	Claims 15-16 depend on claim 14 and are found allowable for at least the same reason as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

[Shipilevsky, Yuly, US 20030006961 A1] discloses:
	“A method and system for increasing computer operators' productivity in connection with the application which does not support multiple relative-pointing devices, over manipulating simultaneously and independently of at least two pointers on the same display screen of the computer by means of hands, feet, fingers of at least one computer operator over manipulating of the corresponding relative-pointing devices such as mice, trackballs or the like, coupled to the computer and associated with the corresponding pointers, wherein signals from the relative-pointing devices are being processed by shared cursor driver”, as recited in the abstract.

[Choi; Eun-seok et al., US 20160154478 A1] discloses:
	“An interface apparatus includes a communicator configured to receive identification information and a sensing value on a motion of at least one pointing apparatus from the at least one pointing apparatus and an interface controller configured to control the communicator to calculate display position information of a pointer corresponding to the at least one pointing apparatus based on the received sensing value and transmit the identification information and the calculated display position information on the pointer to an image processor”, as recited in the abstract.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623